    Case 5:20-mj-00639-DUTY Document 18 Filed 12/07/20 Page 1 of 1 Page ID #:69

                                                                        i
                                                 UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

               U NITED STATES OF AMERICA,                               ~ Southern Division
                                                           Plaintiff,
                                          vs.                               Case #: 5:20-MJ-00639-        Complaint &Warrant
                                                                            DUTY-2                              Custody
              Gregory Eric Johnson                                          Initial App. Date: 12/07/2020
                                                                            Time: 02:00 PM



                                                         Defendant ~ Date Filed: 12/05/2020
                                                                   ~ Violation: 18 U.S.C. 1951 (a); 18 U.S.C. 924 (c)(1)
                                                                            L)~i).,(~~~
                                                                        ~ CourtSmart/Reporter: Court Reporter: Deborah
                                                                          Parker

         PROCEEDINGS HELD BEFORE UNITED STATES                          ~           CALENDAR/PROCEEDINGS SHEET
             MAGISTRATE JUDGE: John D. Early,                           ~            LOCAL/OUT-OF-DISTRICT CASE




        PRESENT:                 Maria G. Barr                Jeffrey Chemerinsky                             /None
                          ----------------------------    ------------------------------      ----------------------------------------
                                 Deputy Clerk               Assistant U.S. Attorney                   Interpreter/Language




          ~7 Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to
          bail; bail review and ~7 preliminary hearing

            Defendant states true name is as charged.


            Defendant advised of consequences of false statement in financial affidavit.

             Attorney: John W. Barton E~ Panel, ~ Appointed

         '~ Governments request for detention is: CONTINUED.

         '~i Defendant is ordered: Temporarily Detained (see separate order).

          ~7 Preliminary Hearing waived.

          ~ PIA set for January 12. 2021 at 10:00 AM in Riverside. .

          ~ Case continued to (Date) December 15, 2020 (Time) 8:00 AM

          N7 Type of Hearing: Detention Before Judge Earlv_ /Duty Magistrate Judge.

             Proceedings will be held in the Judcte's Courtroom 6A via VTC

             Defendant committed to the custody of the U.S. Marshal

                                                                                                    Deputy Clerk Initials: mba
                                                                                                                       00:20



                                                             __.                                   _.
~                     _          __                                                 _
        M-5 (10/13)                        CALENDAR/PROCEEDING SHEEP - LOCAUOUT-OF-DLSTRICT CASE                          Page 1 of 1
